Citation Nr: 1339826	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  06-11 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to August 1980 and from January 1983 to August 1994. 

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2004 and December 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the October 2004 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective from September 1, 1994.  The issue of entitlement to an increased rating for bilateral hearing loss was deferred pending the outcome of a current VA examination report.  The VA audiological examination was subsequently conducted in November 2004.

In the December 2004 rating decision, the RO awarded a separate grant of service connection for tinnitus with a 10 percent disability evaluation assigned effective from March 10, 2004.  In that same decision, the initial noncompensable rating assigned for the bilateral hearing loss was confirmed and continued.  

In April 2010 and February 2012, the Board remanded the issue of entitlement to an initial compensable rating for the service-connected bilateral hearing loss.  


FINDING OF FACT

The Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores is no worse than Level I hearing in the left ear and no worse than Level I hearing in the right ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability have not been more nearly approximated during the period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A pre-rating letter mailed to the Veteran in August 2004 provided notice of the information and evidence needed to substantiate a claim of service connection for hearing loss.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional notice regarding VA's duty to notify and assist the Veteran is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Nevertheless, a March 2006 letter from the RO informed the Veteran of how disability ratings and effective dates are assigned.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records and claims submissions have been obtained and associated with the record.  The Veteran has never identified any medical records in support of his claim.  VA audiometric examinations were afforded to the Veteran in November 2004 and July 2011, and a medical opinion was provided in June 2013 to comply with the Board's February 2012 remand instruction.  VA has not received any additional evidence since the July 2011 which indicates that the Veteran's condition has worsened.  The Veteran's representative requested a new examination in conjunction with this claim, asserting that the July 2011 exam was "stale," and claiming that the Veteran contends that his hearing condition has worsened.  However, a review of the claims file does not show that the Veteran has indicated that his hearing loss has worsened since the last audiogram.  Moreover, the Veteran has never suggested that the audiograms of record are insufficient.  Hence, these examinations along with the June 2013 medical opinion, and other evidence of record, provide a fully adequate basis for determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The RO substantially complied with the remand directives set forth in the February 2012 remand by forwarding the claims file for review to the same audiologist who examined the Veteran without the claims file in July 2011.  The examiner specifically indicated a review of the service treatment records.  Accordingly, the opinion establishes that the examiner was provided with the claims file for review to determine whether any changes were needed to the findings of the July 2011 examination.  As this was accomplished, the examination is adequate.  The RO complied with the remand directives and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Service Connection

The Veteran seeks a compensable rating for his service-connected hearing loss.  In an October 2004 rating decision, service connection for hearing loss was granted and a noncompensable disability rating was assigned from the effective date of service connection (September 1, 1994 - the first day of the month following the Veteran's discharge from active service).  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

A review of the record, as summarized below, establishes that the Veteran's hearing loss has not been compensable at any time covered by this claim.  

Service treatment records contain several hearing evaluations.  Hearing loss was noted during service and the Veteran had a hearing profile of "2."  However, the hearing loss is not compensable based on the regulations set forth above.  For example, an audiogram from May 1987 showed a pure tone average of 21 in the right ear and 33 in the left ear.  Audiograms from August 10 and 11, 1987 show, at worst, a pure tone threshold average (1000-4000 Hz), in decibels, of 26 in the left ear and 33 in the right ear.  A September 1989 Report of Medical examination indicated a pure tone threshold average of 19 in the left ear and 35 in the right ear.  At worst, the left ear average was 33 and the right ear average was 35.  There are no other audiograms in service that show higher pure tone thresholds.  

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

Similarly, VA examination reports from November 2004 and July 2011 show noncompensable hearing loss.  

At the VA audiology examination conducted in November 2004, audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
15
55
55
60
46
96%
LEFT
15
45
50
55
41
96%

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

At the time of the examination, the Veteran's functional impact due to the hearing loss was reported as a difficulty understanding speech, and he reported the greatest difficulty occurs in a quiet environment when the tinnitus is dominant.  

At the VA examination conducted in July 2011, audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
5
55
55
55
42.5
96%
LEFT
15
55
55
60
46.25
96%

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

The Veteran reported that his hearing difficulty significantly affected his occupation.  The examiner opined that the Veteran's hearing loss and tinnitus may cause functional limitations, but it should not prevent him from obtaining or maintain employment in his normal occupational environment.  The examiner noted that the Veteran may experience some difficulty in adverse listening environments or over the telephone in the absence of visual cues.  

As noted above, the Board remanded the issue as the claims folder had not been made available to the examiner for review.  The July 2011 examiner was subsequently provided with the claims file in June 2013 and did not indicate that a review of the claims file would change her earlier findings.  The examiner specifically reiterated her previous opinion regarding employability and functional impairment.  

In light of these findings, a compensable rating is not warranted for the service-connected bilateral hearing loss at any time during the period of time covered by this claim.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The possibility of staged ratings was considered, however, there are no distinct periods of time where a compensable rating could be assigned based on the evidence of record.  

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations where the veteran is deaf) and 4.86, (pertaining to exceptional patterns of hearing impairment) have also been considered; but, the results of the audiometric examinations of record during the appeal period clearly show that these provisions are not applicable in this case.  There is no other pertinent medical evidence of record that would entitle the Veteran to a compensable rating for the service-connected bilateral hearing loss.  

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on examination are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of a compensable rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 0 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII.

The Veteran has argued that he is already receiving a 10 percent disability rating for his hearing loss.  It appears, however, that the Veteran is referring to the 10 percent rating for the service-connected tinnitus, and apparently considers this rating to encompass his hearing loss in addition to the tinnitus.  In other words, the Veteran may not be aware that he receives separate ratings for the tinnitus and the hearing loss.  

The Board has also considered whether referral for consideration of an extra-schedular rating is warranted.  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected hearing loss is manifested by signs and symptoms such as hearing difficulty, particularly in adverse listening conditions.  The Veteran reported the greatest difficulty occurs in a quiet environment when the tinnitus is dominant.  (See, e.g., July 2011 examination report).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to levels of hearing loss disability.  See 38 C.F.R. §§  4.85, 4.86, 4.87 (2013).  

Given the various levels of hearing impairment, and with consideration of exceptional patterns of hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by some hearing impairment.  The Veteran is able to communication effectively with examiners, and the July 2011 VA examiner opined that the Veteran's hearing impairment should not interfere with obtaining or maintaining employment.  In short, there is nothing exceptional or unusual about the Veteran's hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran argues that the hearing loss significantly affects his employment.  The Veteran reported that as a teacher, he has trouble hearing students in the classroom.  This degree of hearing loss, however, is contemplated in the rating schedule, and there is no evidence to suggest that the Veteran has missed time from work as a result of his hearing loss, or that he is unable to maintain employment in his current capacity.  The examiner in July 2011 indicated that the Veteran had a difficult time hearing without visual cues in certain situations, but this alone, is not considered an "exceptional disability picture."  Further, the Veteran does not contend, and the evidence of record does not suggest, that his hearing loss disability has caused him to miss work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The preponderance of the evidence is against the claim for a compensable disability rating for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

A compensable rating for the service-connected hearing loss is denied for the entire period covered by this appeal.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


